DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see REMARKS, filed on 1/14/2021, with respect to the rejections of claims 1-25 under 35 U.S.C. 102(a)(1) as being anticipated by Tetsuo et al., (JP 2016071638 A) have been fully considered and are persuasive.  Therefore, the non-final rejection dated 10/14/2020 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hori et al., (Pub. No.: US 2002/0051081 A1).
3.	The interpretation of claims 1-3, 7-10, 14-16 and 19-22 under 35 U.S.C. 112(f) is withdrawn in light of amendments.
4.	The rejection of claims 1-3, 7-10, 14-16 and 19-22 under 35 U.S.C. 112(b) is withdrawn in light of amendments.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-22, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuo et al., (JP 2016071638 A), and further in view of Hori et al., (Pub. No.: US 2002/0051081 A1).

Regarding Claim 1,	 (Currently Amended) Tetsuo discloses a communication apparatus comprising: 
one or more processors; and (Tetsuo, The communication apparatus (UE) has one or more processors.  The paragraphs [0035] and [0039] disclose CPU)
one or more memories including instructions that, when executed by the one or more processors, cause the communication apparatus to: (Tetsuo, The communication apparatus has one or more memories and processors.  The instructions are executed by the processors is well understood in the art, paragraph [0034] The storage unit 14 includes for example ROM and RAM.  Storage unit 14 stores various program. The paragraphs [0035] and [0039] disclose CPU) 	receive, while another communication apparatus is reproducing a content (Tetsuo, content server 4) stored (Tetsuo, [0024] storage unit 24) in an external apparatus, an instruction for causing the communication apparatus to obtain the content from the external apparatus and reproduce the obtained content, first information indicating a reproduction specific position (Tetsuo, [0079] reproduction position) of the content being reproduced by the another communication apparatus, and second information indicating a start timing at which the communication apparatus starts to reproduce the content, from the another communication apparatus; and (Tetsuo, The reference is directed to reproduction and casting of the content.  Reproduction of the content is being interpreted as mirroring.  The reference discloses all the elements.  Tetsuo discloses functional block diagram of sink terminal 2.  Fig. 3 is a flow chart showing a flow of processing in a source terminal.  Fig. 6 is flow chart showing flow of processing in the sink terminal.  Fig. 7 shows surrounding environment of the display control system.  For details paragraphs [0063]-[0091] be referred)
 control (Tetsuo, [0031], [0033]-[0034] control unit 15), in a case where the start timing has come, start of reproducing the content (Tetsuo, [0026] mirroring), start of reproducing the content, wherein the reproducing of the content is started from a position that is determined based on the first information and the second information.  (Tetsuo, Tetsuo, Tetsuo discloses about mirroring and casting through paragraphs [0025]-[0027].  Mirroring unit 152 is disclosed through paragraph [0037], and casting unit 153 is disclosed through paragraph [0038].  The paragraph [0026] Mirroring: Mirroring is to generate screed data corresponding to the display screen by capturing the display screen displayed on the source terminal 1, and to transmit the screen data to the sink terminal 2 as shown in (1) of Fig. 1 of displaying the display screen on the sink terminal 2, [0045]-[0048] when the sink terminal 2 can execute (start timing) the applicant corresponding to the content, the transmission control unit 154 causes the casting unit 153 to transmit instruction information, and the sink terminal 2 cannot execute stopping the application corresponding to the content)
Tetsuo is not explicit about first information indicating a specific position, and second information indicating a start timing.
However, Hori in combination with Tetsuo is explicit about first information indicating a specific position, and second information indicating a start timing. (Hori, Various passages disclose first information specifying a position or location, and second information relating to a reproduction start time.  However, paragraphs [0043]-[0047] very explicitly disclose first information specifying a location/position, and second information relating to a display start time.  The paragraphs [0038] and [0041] explicitly disclose second information relating to a reproduction start time)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Tetsuo prior to the effective filing date of an (Hori, [0009], [0038], [0041], and [0043]-[0047])

Regarding Claim 2,	 (Currently Amended) The combination of Tetsuo and Hori disclose the communication apparatus according to claim 1, wherein the instruction (Tetsuo, [0027] Instruction), the first information, and the second information are received by a single message. (Tetsuo, [0036] First display control unit 151, [0045]-[0048] when the sink terminal 2 can execute (start timing) the application corresponding to the content, the transmission control unit 154 causes the casting unit 153 to transmit instruction information, and the sink terminal 2 can-not execute the application corresponding to the content)

Regarding Claim 3,	 (Currently Amended) The combination of Tetsuo and Hori disclose the communication apparatus according to claim 1, wherein a second message including the first information and the second information is received after receipt of a first message including the instruction  (Tetsuo, [0027] Instruction). (Tetsuo, [0036] First display control unit 151, [0045]-[0048] when the sink terminal 2 can execute (start timing) the application corresponding to the content, the transmission control unit 154 causes the casting unit 153 to transmit instruction information, and the sink terminal 2 can-not execute the application corresponding to the content)
  
Regarding Claim 4,	 (Currently Amended) The combination of Tetsuo and Hori disclose the communication apparatus according to claim 1, wherein the second information indicates a time period from when the communication apparatus receives the second information until when the communication apparatus starts to reproduce the content. (Tetsuo, [0027] Instruction). (Tetsuo, [0036] First display control unit 151, [0045]-[0048] when the sink terminal 2 can execute (start timing) the application corresponding to the content, the transmission control unit 154 causes the casting unit 153 to transmit instruction information, and the sink terminal 2 can-not execute the application corresponding to the content)
  
Regarding Claim 5,	 (Currently Amended) The combination of Tetsuo and Hori disclose the communication apparatus according to claim 1, wherein the second information indicates a predetermined time that is after transmission of the second information by the another communication apparatus.  (Tetsuo, [0037]  The mirroring unit 152 captures a display screen including the content displayed on the display unit 11 at a predetermined frame rate to generate screen data)
  
Regarding Claim 6,	 (Currently Amended) The combination of Tetsuo and Hori disclose the communication apparatus according to claim 1, the execution of the (Tetsuo, [0027] Instruction)
 receive data based on at least either one of a screen display and sound reproduction performed by the another communication apparatus reproducing the content; and (Tetsuo, [0026] Mirroring, [0034], [0037] Mirroring Unit 152)
 reproduce the received data in such a manner that at least either one of the screen display (Tetsuo, [0031]-[0032] Display/Display screen, [0036] Display Unit 11) and the sound reproduction is shared with the another communication apparatus, (Tetsuo, [0026] Mirroring, [0034], [0037] Mirroring Unit 152)
wherein the instruction (Tetsuo, [0027] Instruction) is received, while the data is being reproduced. (Tetsuo, [0026] Mirroring, [0034]-[0037] Mirroring Unit 152)
 
Regarding Claim 7,	 (Currently Amended) The combination of Tetsuo and Hori disclose the communication apparatus according to claim 6, the execution of the instructions further causes the communication apparatus to: (Tetsuo, [0027] Instruction)
 transmit a response to the received instruction to the another communication apparatus based on a fact that the start timing has come; and (Tetsuo, [0041]-[0043], [0048]-[0051] Transmission Control Unit 154, Tetsuo, [0045]-[0048] When the sink terminal 2 can execute the application corresponding to the content, the transmission control unit 154 causes the casting unit 154 causes the casting unit 153 to transmit instruction information, and the sink terminal 2 can-not execute the application corresponding to the content)
(Tetsuo, [0041]-[0043], [0048]-[0051] Transmission Control Unit 154, paragraphs [0045]-[0048] when the sink terminal 2 can execute the application corresponding to the content, the transmission control unit 154 causes the casting unit 153 to transmit instruction information, and the sink terminal 2 can-not execute 9stopping) the application corresponding to the content)
wherein the start of reproducing the content is controlled after the reproduction is stopped.  (Tetsuo, [0041]-[0043], [0048]-[0051] Transmission Control Unit 154, paragraphs [0034], [0037] mirroring unit, paragraphs [0045]-[0048] when the sink terminal 2 can execute the application corresponding to the content, the transmission control unit 154 causes the casting unit 153 to transmit instruction information, and the sink terminal 2 can-not execute the application corresponding to the content)

Regarding Claim 8,	 (Currently Amended) The combination of Tetsuo and Hori disclose the communication apparatus according to claim 1, wherein the instruction (Tetsuo, [0027] Instruction) is received according to a method compliant with a Wi-Fi Miracast standard. (Tetsuo, [0037] WiFi/WiFi Direct)
 
Regarding Claim 9,	 (Currently Amended) The combination of Tetsuo and Hori disclose the communication apparatus according to claim 1, the execution of the instructions further causes the communication apparatus to: (Tetsuo, [0027] Instruction)
(Tetsuo, [0082] Controlling whether mirroring or casting is performed according to the number of Sync terminals 2)
 
Regarding Claim 10,	 (Currently Amended) The combination of Tetsuo and Hori disclose the communication apparatus according to claim 1, the execution of the instructions further causes the communication apparatus to: (Tetsuo, [0027] Instruction)
 perform a reproduction preparation for the content based on receipt of the instruction, (Tetsuo, [0027] Instruction)
wherein the reproduction preparation is processing including activation of an application (Tetsuo, [0046]-[0048] execution or activation of an application) for reproducing the content. (Tetsuo, Mirroring, [0034]-[0037] Mirroring Unit 152)
 
Regarding Claim 11,	 (Original) The combination of Tetsuo and Hori disclose the communication apparatus according to claim 10, wherein the reproduction preparation is processing including login on a website or service for reproducing the content.  (Tetsuo, [0026] Mirroring, [0034], [0037] Mirroring Unit 152)
  
Regarding Claim 12,	 (Original) The combination of Tetsuo and Hori disclose the communication apparatus according to claim 10, wherein the reproduction preparation is processing including initialization of at least either one of an image decoder and an (Tetsuo, [0026] Mirroring [0034], [0037] Mirroring Unit 152, [0079] Content is music content or image moving content)
 
Regarding Claim 13,	 (Original) The combination of Tetsuo and Hori disclose the communication apparatus according to claim 10, wherein the reproduction preparation is processing including obtaining of the content form the external apparatus. (Tetsuo, [0026] Mirroring [0034], [0037] Mirroring Unit 152)
 
Regarding Claim 14,	 (Currently Amended) Tetsuo discloses a communication apparatus comprising: 
one or more processors; and (Tetsuo, The communication apparatus (UE) has one or more processors.  The paragraphs [0035] and [0039] disclose CPU)
one or more memories including instructions that, when executed by the one or more processors, cause the communication apparatus to: (Tetsuo, The communication apparatus has one or more memories and processors.  The instructions are executed by the processors is well understood in the art, paragraph [0034] The storage unit 14 includes for example ROM and RAM.  Storage unit 14 stores various program. The paragraphs [0035] and [0039] disclose CPU)reproduce a content stored in an external apparatus;   (Tetsuo, [0034], [0037] Mirroring Unit 152)
(Tetsuo, [0034], [0037] Mirroring Unit 152) specific position of the content; and (Tetsuo, [0079] Reproduction Position)
 	transmit, while the content is being reproduced, a specific position of the content (Tetsuo, [0079] Reproduction Position); and
	transmit, while the content is being reproduced, an instruction for causing another communication apparatus to obtain the content from the external apparatus and reproduce the obtained content, first information indicating the obtained specific position, and second information indicating a start timing at which the another communication apparatus starts to reproduce the content, to the another communication apparatus.  (Tetsuo, [0079] Reproduction Position, [0045]-[0048] When the sink terminal 2 can execute the application corresponding to the content, the transmission control unit 154 causes the casting unit 153 to transmit instruction information)
	Tetsuo is not explicit about first information indicating a specific position, and second information indicating a start timing.
However, Hori in combination with Tetsuo is explicit about first information indicating a specific position, and second information indicating a start timing. (Hori, Various passages disclose first information specifying a position or location, and second information relating to a reproduction start time.  However, paragraphs [0043]-[0047] very explicitly disclose first information specifying a location/position, and second information relating to a display start time.  The paragraphs [0038] and [0041] explicitly disclose second information relating to a reproduction start time)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Tetsuo prior to the effective filing date of an application of the claimed invention with that of Hori so that teachings on first information specifying a position or location, and second information relating to a reproduction start time be explicitly included.  The motivation to combine the teachings of Hori would address amended limitations: on first information specifying a position or location, and second information relating to a reproduction start time.  (Hori, [0009], [0038], [0041], and [0043]-[0047])
  
Regarding Claim 15,	 (Currently Amended) The combination of Tetsuo and Hori disclose the communication apparatus according to claim 14, wherein the instruction (Tetsuo, [0027] Instruction), the first information, and the second information are received by a single message. (Tetsuo, [0036] First display control unit 151, [0045]-[0048] when the sink terminal 2 can execute (start timing) the application corresponding to the content, the transmission control unit 154 causes the casting unit 153 to transmit instruction information, and the sink terminal 2 can-not execute the application corresponding to the content)
 
Regarding Claim 16,	 (Currently Amended) The combination of Tetsuo and Hori disclose the communication apparatus according to claim 14, wherein second message (Tetsuo, [0027] Instruction).
  
Regarding Claim 17,	 (Currently Amended) The combination of Tetsuo and Hori disclose the communication apparatus according to claim 14, wherein the second information indicates a time period from when the another communication apparatus receives the second information until when the another communication apparatus starts to reproduce the content.  (Tetsuo, [0034], [0037] Mirroring Unit 152, [0045]-[0048] When the sink terminal 2 can execute the application (start timing) corresponding to the content, the transmission control unit 154 causes the casting unit 153 to transmit instruction information, and the sink terminal 2 can-not execute the application corresponding to the content)
 
Regarding Claim 18,	 (Currently Amended) The combination of Tetsuo and Hori disclose the communication apparatus according to claim 14, wherein the second information indicates a predetermined time that is after transmission of the second information by the communication apparatus. (Tetsuo, [0037] The mirroring unit 152 captures a display screen including the content displayed on the display unit 11 as a predetermined frame rate to generate screen data)
  
Regarding Claim 19,	 (Currently Amended) The combination of Tetsuo and Hori disclose the communication apparatus according to claim 14, the execution of the (Tetsuo, [0027] Instruction)
 	transmit data based on at least either one of a screen display (Tetsuo, [0031]-[0032] Display/Display screen, [0036] Display Unit 11) and sound reproduction performed by the communication apparatus reproducing the content (Tetsuo, [0026] Mirroring [0034], [0037] Mirroring Unit 152) stored in the external apparatus in such a manner that at least either one of the screen display and the sound reproduction is shared with the another communication apparatus, wherein the instruction (Tetsuo, [0027] Instruction) is transmitted,  while the data is being transmitted.  (Tetsuo, [0041]-[0043], [0048]-[0051] Transmission Control Unit 154, paragraphs [0034], [0037] mirroring unit, paragraphs [0045]-[0048] when the sink terminal 2 can execute the application corresponding to the content, the transmission control unit 154 causes the casting unit 153 to transmit instruction information)

Regarding Claim 20,	 (Currently Amended) The combination of Tetsuo and Hori disclose the communication apparatus according to claim 19, the execution of the instructions further causes the communication apparatus to: (Tetsuo, [0027] Instruction)
 	receive a response to the transmitted instruction (Tetsuo, [0027] Instruction) from the another communication apparatus; and 
 stop transmission of the data when the response.  (Tetsuo, [0045]-[0048] When the sink terminal 2 can execute the application corresponding to the content, the transmission control unit 154 causes the casting unit 153 to transmit instruction information, and the sink terminal 2 can-not execute (stopping) the application (stopping) corresponding to the content)  
Regarding Claim 21,	 (Currently Amended) The combination of Tetsuo and Hori disclose the communication apparatus according to claim 14, wherein the instruction (Tetsuo, [0027] Instruction) is transmitted according to a method compliant with a Wi-Fi Miracast standard.  (Tetsuo, [0037] WiFi/WiFi Direct)
  
Regarding Claim 22,	 (Currently Amended) The combination of Tetsuo and Hori disclose the communication apparatus according to claim 14, the execution of the instructions further cause the communication apparatus to: (Tetsuo, [0027] Instruction)
 synchronize a time with the another communication apparatus before transmission of the second information. (Tetsuo, [0082] Controlling whether mirroring or casting is performed according to the number of Sync terminals 2)
 
Claim 23.	 (Cancelled) 
 
Regarding Claim 24,	 (Currently Amended) Tetsuo discloses a non-transitory computer-readable storage medium storing a computer program for causing a computer to execute a control method of a communication apparatus, the control method comprising: (Tetsuo, [0034]-[0035] Storage Unit 14 which is ROM or RAM, programs, executing various programs)
(Tetsuo, [0079] Reproduction Position) that is determined based on the first information and the second information.  (Tetsuo, [0045]-[0048] When the sink terminal 2 can execute the application (start timing) corresponding to the content, the transmission control unit 154 causes the casting unit 153 to transmit instruction information, and the sink terminal 2 can-not execute the application corresponding to the content)
Tetsuo is not explicit about first information indicating a specific position, and second information indicating a start timing.
However, Hori in combination with Tetsuo is explicit about first information indicating a specific position, and second information indicating a start timing. (Hori, Various passages disclose first information specifying a position or location, and second information relating to a reproduction start time.  However, paragraphs [0043]-[0047] very explicitly disclose first information specifying a location/position, and second information relating to a display start time.  The paragraphs [0038] and [0041] explicitly disclose second information relating to a reproduction start time)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Tetsuo prior to the effective filing date of an application of the claimed invention with that of Hori so that teachings on first information specifying a position or location, and second information relating to a reproduction start time be explicitly included.  The motivation to combine the teachings (Hori, [0009], [0038], [0041], and [0043]-[0047])
 
Regarding Claim 25,	(Currently Amended) Tetsuo discloses a non-transitory computer-readable storage medium storing a computer program for causing a computer to execute a control method of a communication apparatus, the control method comprising:  (Tetsuo, [0034]-[0035] Storage Unit 14 which is ROM or RAM, programs, executing various programs)
 reproducing a content stored in an external apparatus; (Tetsuo, [0026] Mirroring [0034], [0037] Mirroring Unit 152)
obtaining, while the content is being reproduced (Tetsuo, [0026] Mirroring [0034], [0037] Mirroring Unit 152), a specific position of the content; and (Tetsuo, [0079] Reproduction Position)
transmitting, while the content is being reproduced (Tetsuo, [0026] Mirroring [0034], [0037] Mirroring Unit 152), an instruction for causing another communication apparatus to obtain the content from the external apparatus and reproduce the obtained content, first information indicating the obtained specific position (Tetsuo, [0079] Reproduction Position), and second information indicating a start timing at which the another communication apparatus starts to reproduce the content (Tetsuo, [0026] Mirroring [0034], [0037] Mirroring Unit 152), to the another communication apparatus. (Tetsuo, [0034], [0037]  Mirroring Unit 152, [0045]-[0048]  When the sink terminal 2 can execute the application (start timing) corresponding to the content, the transmission control unit 154 causes the casting unit 153 to transmit instruction information, and the sink terminal 2 can-not execute the application corresponding to the content)
Tetsuo is not explicit about first information indicating a specific position, and second information indicating a start timing.
However, Hori in combination with Tetsuo is explicit about first information indicating a specific position, and second information indicating a start timing. (Hori, Various passages disclose first information specifying a position or location, and second information relating to a reproduction start time.  However, paragraphs [0043]-[0047] very explicitly disclose first information specifying a location/position, and second information relating to a display start time.  The paragraphs [0038] and [0041] explicitly disclose second information relating to a reproduction start time)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Tetsuo prior to the effective filing date of an application of the claimed invention with that of Hori so that teachings on first information specifying a position or location, and second information relating to a reproduction start time be explicitly included.  The motivation to combine the teachings of Hori would address amended limitations: on first information specifying a position or location, and second information relating to a reproduction start time.  (Hori, [0009], [0038], [0041], and [0043]-[0047])
 
Regarding Claim 26,	 (New) Tetsuo discloses a control method for controlling a communication apparatus, the control method comprising: 
receiving, while another communication apparatus is reproducing a content  (Tetsuo, [0026] Mirroring [0034], [0037] Mirroring Unit 152) stored in an external apparatus, an instruction for causing the communication apparatus to obtain the content from the external apparatus and reproduce the obtained content (Tetsuo, [0026] Mirroring [0034], [0037] Mirroring Unit 152), first information indicating a specific position (Tetsuo, [0079] Reproduction Position) of the content being reproduced by the another communication apparatus, and second information indicating a start timing at which the communication apparatus starts to reproduce the content (Tetsuo, [0026] Mirroring [0034], [0037] Mirroring Unit 152), from the another communication apparatus; and 
controlling, in a case where the start timing has come, start of reproducing the content, wherein the reproducing of the content (Tetsuo, [0026] Mirroring [0034], [0037] Mirroring Unit 152) is started from a position (Tetsuo, [0079] Reproduction Position) that is determined based on the first information and the second information. 
 	Tetsuo is not explicit about first information indicating a specific position, and second information indicating a start timing.
However, Hori in combination with Tetsuo is explicit about first information indicating a specific position, and second information indicating a start timing. (Hori, Various passages disclose first information specifying a position or location, and second information relating to a reproduction start time.  However, paragraphs [0043]-[0047] very explicitly disclose first information specifying a location/position, and second information relating to a display start time.  The paragraphs [0038] and [0041] explicitly disclose second information relating to a reproduction start time)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Tetsuo prior to the effective filing date of an application of the claimed invention with that of Hori so that teachings on first information specifying a position or location, and second information relating to a reproduction start time be explicitly included.  The motivation to combine the teachings of Hori would address amended limitations: on first information specifying a position or location, and second information relating to a reproduction start time.  (Hori, [0009], [0038], [0041], and [0043]-[0047])

Regarding Claim 27,	 (New) Tetsuo discloses a control method for controlling a communication apparatus, the control method comprising: 
reproducing a content stored in an external apparatus; (Tetsuo, [0026] Mirroring [0034], [0037] Mirroring Unit 152)
obtaining, while the content is being reproduced (Tetsuo, [0026] Mirroring [0034], [0037] Mirroring Unit 152), a specific position of the content; and (Tetsuo, [0079] Reproduction Position)
transmitting, while the content is being reproduced (Tetsuo, [0026] Mirroring [0034], [0037] Mirroring Unit 152), an instruction for causing another communication apparatus to obtain the content from the external apparatus and reproduce the obtained content (Tetsuo, [0026] Mirroring [0034], [0037] Mirroring Unit 152), first information (Tetsuo, [0079] Reproduction Position), and second information indicating a start timing at which the another communication apparatus starts to reproduce the content (Tetsuo, [0026] Mirroring [0034], [0037] Mirroring Unit 152), to the another communication apparatus.   
Tetsuo is not explicit about first information indicating a specific position, and second information indicating a start timing.
However, Hori in combination with Tetsuo is explicit about first information indicating a specific position, and second information indicating a start timing. (Hori, Various passages disclose first information specifying a position or location, and second information relating to a reproduction start time.  However, paragraphs [0043]-[0047] very explicitly disclose first information specifying a location/position, and second information relating to a display start time.  The paragraphs [0038] and [0041] explicitly disclose second information relating to a reproduction start time)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Tetsuo prior to the effective filing date of an application of the claimed invention with that of Hori so that teachings on first information specifying a position or location, and second information relating to a reproduction start time be explicitly included.  The motivation to combine the teachings of Hori would address amended limitations: on first information specifying a position or location, and second information relating to a reproduction start time.  (Hori, [0009], [0038], [0041], and [0043]-[0047])

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)	Yoo et al., (Patent No.: US 8,090,765 B2), Yoo discloses about the amended limitations through Abstract, paragraphs (13) and (38).
(b)	Otsuka et al., (Patent No.: US 6,236,468B1), The reference addresses amended limitations through paragraphs (26), (63)-(64), (76), and Fig. 6.
(c)	Mori et al., (Pub. No.: US 2002/0059628 A1), Mori discloses about first message, second message, starting time, reproduction time period through paragraphs [0017]-[0018], and reproduce the contents through various paragraphs [0048], [0077], [0081], [0086], [0093], and [0116]-[0118].
(d)	Kim et al., (Pub. No.: US 2006/0161854 A1), The reference is related to reproduce the content, Abstract, and paragraphs [0009]-[0015], Fig. 8, [0046]-[0050] disclose reproduce the content.  The paragraph [0031] discloses the location 41, and start time 21.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463